DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2015-0021675, filed on 02/12/2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO 2010/114264 A2).
With respect to claim 1, Cho teaches a novel organic electroluminescent compound and organic electroluminescent devices (OLEDs) including the same (paragraph 001, lines 1-2). 
Cho discloses a general formula by which to form the inventive compounds in a formula which is pictured below (page 9).

    PNG
    media_image1.png
    198
    258
    media_image1.png
    Greyscale

In this formula, R41 through R44 are hydrogen atoms (paragraph 61 and 41), and R1 is a substituted C6 aryl (phenylene) group (paragraphs 60 and 20), wherein the substituent is a C3 heteroaryl (triazine) group, which is further substituted with two C6 aryl (phenyl) groups (paragraph 27, line 5) (see also compounds 25,120, 121, 123, and 128 on pages 11-14 for support).
This would form the compound below.

    PNG
    media_image2.png
    255
    176
    media_image2.png
    Greyscale

This compound meets the requirements of instant formula 1 when L represents an unsubstituted C6 arylene, and R1 to R4 represent hydrogen atoms.
Cho includes each element claimed, with the only difference between the claimed invention and Cho being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of electroluminescent compounds which exhibit superior electroluminescence properties such as decreased driving voltage, increased power efficiency, and reduced power consumption (paragraph 209), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Cho teaches the electroluminescent compound of claim 1 and no substituents are present.
With respect to claim 3, Cho teaches the electroluminescent compound of claim 1, and L represents an unsubstituted C6 arylene, and R1 to R4 are each hydrogen.
With respect to claim 4, Cho teaches the electroluminescent compound of claim 1, and L is an unsubstituted C6 arylene.
With respect to claim 5, Cho teaches the electroluminescent compound of claim 1 and the compound is instant C-2.
With respect to claim 6, Cho teaches the electroluminescent compound of claim 1, and a device comprising the compound (abstract).
With respect to claim 7, Cho teaches the electroluminescent device of claim 6, and the compound may be comprised in any organic layer (paragraph 96).
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/327,955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1-7, copending ‘955 gives examples of preferred embodiments of formula 1 of claim 1 in claim 5. Several of these embodiments are identical to preferred embodiments of the instant application.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/325,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1-7, copending ‘248 gives examples of preferred embodiments of formula 1 of claim 1 in claim 5. Several of these embodiments are identical to preferred embodiments of the instant application.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/092,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1-7, copending ‘826 gives examples of preferred embodiments of formula 2 of claim 1 in claim 7. Several of these embodiments are identical to preferred embodiments of the instant application.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S./Examiner, Art Unit 1786       
                                                                                                                                                                                                 /Sean M DeGuire/Primary Examiner, Art Unit 1786